DETAILED ACTION
	The following action is in response to the election filed for application 17/398,210 on October 26, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2022.
	With regard to applicant’s arguments, the use of the term Group and Control were not intended to be interchangeable in the election/restriction requirement.  “Control” referred to the species election requirement.  The Group referred to the restriction requirement.  Applicant had to elect from both requirements, which was done. 
	Again, the reason claims 2 and 14 are considered a non-disclosed hybrid embodiment is because the steps of Control 2 (Fig. 6) do not require any of the sensed transmission fluid pressure or temperatures that are required in Control 1 (and claims 1 and 11, respectively).  
	After final determination of the search areas, Group 1 (claims 1-10) are located in CPC class B60W.  They comprise of engine and transmission controls, which are conjoint controls.  Since Group 2 (claims 11-17) do not claim any engine controls, these claims are located in CPC class F16H.  Therefore, the restriction requirement was proper.
	Applicant’s arguments have been considered, but are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song ‘181.  With regard to claim 1, Song teaches a system, comprising: a processor (Fig. 2) coupled to a memory that includes instructions that, when executed by the processor, cause the processor to: determine a pressure state S30 based on a transmission fluid pressure received from a pressure sensor 31; evaluate temperature of a transmission received from a temperature sensor 61 with respect to a threshold temperature S50; determine a thermal mitigation strategy when the temperature satisfies the threshold temperature based on the pressure state and temperature S70; and initiate execution of the thermal mitigation strategy S70.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao ‘315 in view of Shin ‘701.  With regard to claim 1, Tao teaches a system, comprising: a processor 46 coupled to a memory that includes instructions that, when executed by the processor, cause the processor to: determine a vehicle operation state 72; evaluate temperature of a transmission 18 received from a temperature sensor 54 with respect to a threshold temperature 74; determine a thermal mitigation strategy when the temperature satisfies the threshold temperature based on the vehicle operation state and temperature 76; and initiate execution of the thermal mitigation strategy 78.  Tao lacks the specific teaching of a transmission pressure sensor.  Shin teaches a similar transmission DCT wherein a pressure state is detected based on a transmission fluid pressure received from a pressure sensor PS1. It would have been obvious to one of ordinary skill before the effective filing date of the subject invention to modify Tao to employ an pressure state based on transmission fluid  pressure sensor (therefore the thermal mitigation strategy would be based on the pressure state (sensor is on when the vehicle operating state is on) and the temperature) in order to provide precise transmission controls.  With regard to claim 3, Tao teaches the system, wherein the thermal mitigation strategy comprises modification of shift control logic (paragraph 36).  With regard to claim 4, Tao teaches the system, wherein the modification of the shift control logic comprises locking out a gear from a set of available gears for selection (paragraph 36).  With regard to claim 5, Tao teaches the system, wherein the modification of the shift control logic comprises causing the transmission to remain in direct drive (paragraph 36, if the current gear was already direct drive gear, and an upshift to overdrive was prevented).  With regard to claim 6, Tao teaches the system, wherein the thermal mitigation strategy comprises instructing a torque control unit of an engine to limit the torque to the transmission (paragraph 42).  With regard to claim 7, Tao teaches the system, wherein the thermal mitigation strategy comprises activation of a mechanical device to increase airflow or reduce air temperature surrounding the transmission (paragraph 41).  With regard to claim 8, Tao teaches the system, wherein the mechanical device is an adjustable speed radiator fan, and activation comprises increasing the radiator fan speed (paragraph 41).  With regard to claim 9, Tao teaches the system, wherein the mechanical device is a duct and activation comprises opening the duct (paragraph 43).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the system as claimed, and particularly 
wherein the threshold temperature depends on the pressure state, and including the remaining structure and controls of claim 10.
Suggestions for Applicant
	It is suggested that applicant cancel claims 2, 14 and 18-20.  
	It is also suggested that applicant amend claim 1 to include the limitations of claim 10.  If claim 11 were amended to include the limitations of claim 12 AND 10, claims 11-13 and 15-17 would be rejoined. 
	If these amendments were made (and any necessary claim dependency changes were made), then claims 1, 3-9, 11, 13 and 15-17 would be in condition for allowance.
	It is believed that the inventive concept of the present invention is not just the sensing of a pressure state, but that the threshold temperature is based on said pressure state.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda ‘028 has been cited to show a similar system comprising:  a transmission fluid temperature sensor 15, wherein when the temperature TIC is greater than a threshold THI, thermal mitigation includes activating a fan 24 and prompting the change of a gear ratio (paragraph 9).
	Chen ‘294 has been cited to show a similar system comprising:  a transmission fluid temperature sensor, wherein when the temperature TOIL is greater than a threshold, thermal mitigation includes an engine torque limit and changing the shift logic (paragraph 41).
	Gong ‘717 has been cited to show a similar system comprising:  a transmission fluid sensor (paragraph 11), wherein when the temperature is greater than a threshold (paragraph 12), the transmission is shifted (paragraph 20) and an engine torque is limited (paragraph 24).
	Honda ‘070 has been cited to show a similar system comprising:  a transmission temperature sensor 46, a lubrication pressure sensor 45, wherein if the lubrication pressure is insufficient, the transmission shift logic is changed S4/S5, and if the temperature is greater than a threshold, the transmission shift logic is changed S9 and an engine torque limit is executed S11.


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 17, 2022